 
Exhibit 10.2
 
TEAM, INC.
RESTATED NON-EMPLOYEE DIRECTORS’ STOCK PLAN
 
(As amended through August 1, 2009)
 
The following Team, Inc. Restated Non-Employee Directors’ Stock Plan (the
“Plan”) is effective as of December 16, 1991, and (as amended through August 1,
2009) reads as follows:
 
1. Purpose. The purpose of the Plan is to strengthen the ability of Team, Inc.
(the “Company”) to attract and to retain the services of experienced and
knowledgeable independent individuals as members of the Board of Directors of
the Company, to extend to them the opportunity to acquire a proprietary interest
in the Company so that they will apply their best efforts for the benefit of the
Company, and to provide those individuals with an additional incentive to
continue in their position, all being for the best interest of the Company and
its stockholders. In furtherance of such purpose, Non-Employee Directors (as
defined below) shall be eligible to receive Options or Awards for their services
as members of the Board, in addition to any other compensation which such
Non-Employee Directors may be entitled to receive.
 
2. Definitions.
 
(a) “Act” means the Securities Exchange Act of 1934, as amended.
 
(b) “Affiliates” means any one or more corporations which are members of a
“parent-subsidiary controlled group” as such term is defined in
Section 1563(a)(1)(A) of the Code, except that “more than 50 percent” shall be
substituted for “at least 80 percent” each place it appears in
Section 1563(a)(1)(A) of the Code.
 
(c) “Award” means an award of Common Stock under the Plan.
 
(d) “Awardee” means a person to whom an Award has been granted under the Plan.
 
(e) “Board” means the Board of Directors of the Company.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended.
 
(g) “Common Stock” means the Company’s $0.30 par value Common Stock.
 
(h) “Date of Grant” means the date on which an Option or Award is granted under
the Plan.
 
(i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
(j) “Exercise Price” means the value per share of Common Stock that is equal to
one hundred percent (100%) of the Fair Market Value of a share of Common Stock
on the last date preceding the Date of Grant on which sales of the Common Stock
occurred on the Nasdaq Global Select Market or other primary market or exchange
on which the Common Stock is traded.
 
(k) “Fair Market Value” means the mean of the opening and closing prices of the
Common Stock reported on the composite tape or other reporting medium (for
securities listed on the Nasdaq Global Select Market or other primary market or
exchange on which the Common Stock is traded) as of the relevant date; provided,
however, that if the Common Stock does not trade on the relevant date, such
price shall be determined based upon the mean of the opening and closing prices
of the Common Stock on the next preceding date on which trades occurred; and
provided further, however, that should the primary market or exchange on which
the Common Stock is traded adopt a continuous twenty-four trading policy, “Fair
Market Value” for purposes of this Plan shall mean the price of the Common Stock
on the last trade prior to 4:30 p.m., New York time, on any relevant date.
 
(l) “Non-Employee Director” means those members of the Board who are not
employees of the Company or any of its Affiliates.
 
(m) “Option” means an option granted under the Plan. No Option shall be an
“incentive stock option” (as defined in Section 422A of the Code).
 
(n) “Optionee” means a person to whom an Option, which is not expired, has been
granted under the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(o) “Successor” means the legal representative of the estate of a deceased
Optionee or Awardee or the person or persons who acquire the right to exercise
an Option or own an Award by bequest or inheritance or by reason of the death of
any Optionee or Awardee.
 
(p) “Termination of Directorship” of an Optionee or Awardee means the cessation
of such Optionee’s or Awardee’s relationship with the Company that qualified him
for an Option or an Award for any reason; provided, however, that if an Optionee
or Awardee is both a director and officer of the Company, it shall mean such
date as such person ceases to be both an officer and director.
 
3. Administration of Plan. The Board shall administer the Plan and shall have
such powers and authority as may be necessary for them to carry out their
functions as described in the Plan. The Board shall have the authority and
discretion to construe and interpret the Plan and to make all other
determinations necessary for Plan administration and to prescribe, amend and
rescind any rules and regulations relating to the Plan. All interpretations,
determinations and actions of the Board shall be final and binding on all
parties.
 
The Board shall have the responsibility, subject to the provisions of the Plan,
to identify the Non-Employee Directors to whom, and the time at which, Options
and Awards may be granted, and the number of shares of Common Stock covered by
each Option or Award; to establish the terms and conditions of the respective
Option or Award agreements, which need not be identical, including, but without
limitation, terms covering the payment of the Exercise Price of the Option and
conditions of the Award.
 
4. Common Stock Subject to Options and Awards. The aggregate number of shares of
the Company’s Common Stock which may be issued upon exercise of Options or under
Awards granted under the Plan shall not exceed 1,220,000 subject to adjustment
under the provisions of Paragraph 8. The shares of Common Stock to be issued
upon the exercise of Options or under Awards may be authorized but unissued
shares, shares issued and reacquired by the Company or shares bought on the
market for the purposes of the Plan. In the event any Option shall, for any
reason, terminate or expire or be surrendered without having been exercised in
full, or any Award shall not vest or the shares thereunder be forfeited, the
shares subject to such Option or Award shall again be available for Options or
Awards to be granted under the Plan.
 
5. Participants. Options and Awards may be granted under the Plan to any person
who is a Non-Employee Director (as that term is defined above) of the Board.
 
6. Option Agreements. Any Option granted under this Plan shall be evidenced by
an agreement (“Option Agreement”), which shall be approved as to form and
substance by the Board. Each Option Agreement shall be executed by an officer of
the Company and the applicable Optionee. All Options and Option Agreements
granted under the Plan shall be subject to the following limitations and
conditions:
 
(a) Option Price. The Option price per share with respect to each Option shall
be the Exercise Price.
 
(b) Exercise Period of Option. Options may be exercised at any time during the
period beginning on the date of vesting of the particular options to be
exercised and ending ten (10) years after the Date of Grant, subject to earlier
termination under paragraphs 6(g) and (h) below.
 
(c) Vesting. In the terms of an Option Agreement, the Board may include such
vesting terms and conditions of an Option as they shall deem appropriate, and
they may include terms of forfeiture of Options under circumstances as may be
set forth in the Option Agreement.
 
(d) Vesting of Shareholder Rights. Neither an Optionee nor his Successor shall
have any of the rights of a shareholder of the Company by reason of holding an
Option, and such shareholder rights will not vest until the certificates
evidencing the shares purchased are properly delivered to such Optionee or his
Successor.
 
(e) Exercise of Option. Each Option or portion thereof shall be exercisable from
time to time over a period commencing on the date of vesting in accordance with
this Plan and ending upon the expiration or termination of the exercise period
of the Option. The Exercise Price of an Option shall be payable upon the
exercise of the Option in cash, by certified or cashier’s check, or, with the
consent of the Board, by assigning and delivering to the Company shares of
Common Stock owned by the Non-Employee Director that have been held by the
Non-Employee Director for at least six (6) months prior to the date of exercise
or, with the consent of the Board, a combination of cash and such shares. Any
shares so assigned and delivered to the Company in payment or partial payment of
the Exercise Price shall be valued at the Fair Market Value on the date of
exercise. Exercise of an Option shall not be effective until the Company has
received written notice of exercise. Such notice must specify the number of
whole shares to be purchased and be accompanied by payment in full of the
aggregate Exercise Price for the number of shares purchased. The Company shall
not in any case be required to sell, issue, or deliver a fractional share with
respect to any Option.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) Nontransferability of Option. No Option shall be transferable or assignable
by an Optionee otherwise than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined in the Code or Title
I of ERISA, or the rules thereunder. Each Option shall be exercisable, during
the Optionee’s lifetime, only by such Optionee. No Option shall be pledged or
hypothecated in any way and no Option shall be subject to execution, attachment,
or similar process except with the express consent of the Board.
 
(g) Termination of Directorship. Upon an Optionee’s Termination of Directorship,
such Optionee’s Option privileges shall be limited to the shares which were
immediately purchasable by such Optionee at the date of such Termination of
Directorship, and such Option privileges shall expire unless exercised by such
Optionee on or before the second annual anniversary date of the date of such
Termination of Directorship. The granting of an Option to an eligible person
does not alter in any way the rights of the Company, the Board or shareholders
to remove such person as a director or officer at any time or for any reason
allowable under the law or the Company’s Articles of Incorporation or Bylaws,
nor does it confer upon such person any rights or privileges except as
specifically provided for in the Plan.
 
(h) Death of Optionee. If an Optionee dies while such Optionee is a member of
the Board, such Optionee’s Option to purchase the total number of shares covered
by the applicable Option Agreement shall thereupon become fully exercisable and
shall remain exercisable by the Optionee’s Successor until the close of business
on the first annual anniversary date of the Optionee’s death, at which time they
shall expire.
 
7. Award Agreements. Any Award granted under this Plan shall be evidenced by an
agreement (“Award Agreement”) which shall be approved in form and substance by
the Board. Each Award Agreement shall be executed by an officer of the Company
and the applicable Awardee. Awards shall be granted in accordance with the
following:
 
(a) Terms and Conditions. Each Award shall have such terms and conditions as the
Board shall provide in the Award Agreement in their discretion.
 
(b) Vesting. In the terms of an Award Agreement, the Board may include such
vesting terms and conditions of an Award as they shall deem appropriate, and
they may include terms of forfeiture of shares received under an Award under
circumstances as may be set forth in the Award Agreement.
 
(c) Non-Transferability. An Award and any interest therein shall not be
transferable or assignable prior to full, unqualified ownership of the Common
Stock granted under the Award vesting in the Awardee, and/or the expiration of
any period of forfeiture, except by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order as defined in the Code of
Title I of ERISA or the rules thereunder.
 
(d) Shareholder Rights. An Awardee shall not be a shareholder of any Common
Stock under an Award or have any rights as a shareholder until certificates
representing such stock are properly issued to such Awardee.
 
(e) Termination of Directorship. Upon an Awardee’s Termination of Directorship,
such Awardee’s Award privileges shall be limited to the shares vested at the
date of such Termination of Directorship. The granting of an Award shall not
alter in any way the rights of the Company, the Board or shareholders to remove
such person as a director or officer at any time or for any reason allowable
under the law or the Company’s Articles of Incorporation or Bylaws, nor does it
confer upon such person any rights of privileges except as specifically provided
for in the Plan.
 
8. Adjustments.
 
(a) In the event that the outstanding shares of Common Stock of the Company are
hereafter increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of the Company or of another
corporation, by reason of a recapitalization, reclassification, stock split-up,
combination of shares, or dividend or other distribution payable in capital
stock, appropriate adjustment shall be made by the Board in the number and kind
of shares for the purchase of which Options may be granted under the Plan, and
for Award shares not vested or still subject to forfeiture under an Award
(“Conditional Award”). In addition, the Board shall make appropriate adjustment
in the number and kind of shares as to which outstanding Conditional Awards
shall vest and Options, or portions thereof then unexercised, shall be
exercisable, to the end that the proportionate interest of the holder of the
Option or Award shall, to the extent practicable, be maintained as before the
occurrence of such event. Any such adjustment in outstanding Options shall be
made without change in the total price applicable to the unexercised portion of
the Option but with a corresponding adjustment in the Exercise Price.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) In the event that the Board shall adopt resolutions recommending the
dissolution or liquidation of the Company, any Option granted under the Plan
shall terminate as of a date to be fixed by the Board, provided that not less
than thirty (30) days’ written notice of the date so fixed shall be given to
each Optionee and each such Optionee shall have the right during such period to
exercise his Option as to all or any part of the shares covered thereby,
including shares as to which such Option would not otherwise be exercisable by
reason of an insufficient lapse of time. The Award Agreements shall provide for
the effects on a Conditional Award of such an event.
 
(c) In the event of a Reorganization (as hereinafter defined) in which the
Company is not the surviving or acquiring company, or in which the Company is or
becomes a wholly owned subsidiary of another company after the effective date of
the Reorganization, then
 
(i) If there is no plan or agreement respecting the Reorganization
(“Reorganization Agreement”) or if the Reorganization Agreement does not
specifically provide for the change, conversion or exchange of the shares under
outstanding Conditional Awards and unexercised Options for securities of another
corporation, then the Board shall take such action, and the Options shall
terminate, as provided in subparagraph (b) of this Paragraph 8; or
 
(ii) If there is a Reorganization Agreement and if the Reorganization Agreement
specifically provides for the change, conversion, or exchange of the shares
under outstanding Conditional Awards and unexercised Options for securities of
another corporation, then the Board shall adjust the shares under such
outstanding and unexercised Options or Conditional Awards (and shall adjust the
shares remaining under the Plan which are then available to be optioned or
awarded under the Plan, if the Reorganization Agreement makes specific provision
therefor) in a manner not inconsistent with the provisions of the Reorganization
Agreement for the adjustment, change, conversion, or exchange of such stock and
such Options and Conditional Awards.
 
(d) The term “Reorganization” as used in subparagraph (c) of this Paragraph 8
shall mean any statutory merger, statutory consolidation, sale of all or
substantially all of the assets of the Company, or sale, pursuant to an
agreement with the Company, of securities of the Company pursuant to which the
Company is or becomes a wholly owned subsidiary of another company after the
effective date or the Reorganization.
 
(e) Adjustments and determinations under this Paragraph 8 shall be made by the
Board, whose decisions shall be final, binding and conclusive.
 
9. Restrictions on Issuing Shares. The exercise of each Option and granting of
each Award shall be subject to the condition that if at any time the Company
shall determine in its discretion that the satisfaction of withholding tax or
other withholding liabilities, or that the listing, registration, or
qualification of any shares otherwise deliverable upon such exercise upon any
securities exchange or under any state or federal law, or that the consent or
approval of any regulatory body, is necessary or desirable as a condition of, or
in connection with, such exercise or the delivery or purchase of shares pursuant
thereto, then in any such event, an Option exercise and Award grant shall not be
effective unless such withholding, listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not acceptable to the Company. Without limiting the foregoing, the Company will
not be obligated to sell any Shares under an Option or grant an Award unless the
Shares are at the time effectively registered or exempt from registration under
the Securities Act of 1933, as amended, and applicable state securities laws.
The Optionee and Awardee shall make such investment representations to the
Company and shall consent to the imposition of such legends on the stock
certificates as are necessary, in the opinion of the Company’s counsel, to
secure to the Company an appropriate exemption from applicable securities laws
if such an exemption is necessary.
 
10. Use of Proceeds. The proceeds received by the Company from the sale of
Common Stock pursuant to the exercise of Options granted under the Plan shall be
added to the Company’s general funds and used for general corporate purposes.
 
 
 

--------------------------------------------------------------------------------

 
 
11. Amendment, Suspension, and Termination of Plan.
 
(a) The Board shall have the power to amend, suspend or terminate the Plan at
any time subject to the other paragraphs of this paragraph 11.
 
(b) The Board may not, without the relevant Optionee’s or Awardee’s written
consent, modify the terms and conditions of an Option or Award previously
granted under the Plan.
 
(c) Except as may be provided in Paragraph 8, no amendment, suspension or
termination of the Plan shall, without the Optionee’s or Awardee’s written
consent, alter, terminate or impair any right or obligation under any Option or
Award previously granted under the Plan.
 
 
 

--------------------------------------------------------------------------------

 